                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

DENISE ANN GARRETTE,

       Plaintiff,

v.                                                                  Case No: 8:19-mc-44-T-36CPT

FEDERAL BUREAU OF
INVESTIGATION,

       Defendant.
                                              /

                                            ORDER

This cause comes before the Court upon the Report and Recommendation filed by Magistrate

Judge Christopher P. Tuite on April 16, 2019 (Doc. 3). In the Report and Recommendation,

Magistrate Judge Tuite recommends that the Court: 1) Direct the Clerk of Court to open a new

civil case and file Plaintiff’s complaint and this Report and Recommendation therein; 2) Deny

Plaintiff’s IFP Motion without prejudice; 3) Dismiss the complaint without prejudice; and 4) Grant

Plaintiff permission to file within twenty (20) days of the Court’s Order: (a) an amended complaint,

which sets forth a cognizable cause of action within the Court’s jurisdiction and which conforms

to the pleading requirements of the Federal Rules of Civil Procedure; and (b) a renewed motion to

proceed in forma pauperis; and 4) Direct that the failure to comply with these requirements may

result in a dismissal of this action without further notice. All parties were furnished copies of the

Report and Recommendation and were afforded the opportunity to file objections pursuant to 28

U.S.C. § 636(b)(1). No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now
       ORDERED AND ADJUDGED:

       (1)    The Report and Recommendation of the Magistrate Judge (Doc. 3) is adopted,

              confirmed, and approved in all respects and is made a part of this Order for all

              purposes, including appellate review.

       (2)    The Clerk of Court is directed to open a new civil case and file Plaintiff’s complaint

              and the Magistrate Judge’s Report and Recommendation therein.

       (3)    The Motion to Proceed in forma pauperis (Doc. 2) is DENIED without prejudice.

       (4)    Plaintiff’s Complaint (Doc. 1) is DISMISSED without prejudice.

       (5)    Plaintiff is granted leave to file within twenty (20) days of this Order: (a) an

              amended complaint, which sets forth a cognizable cause of action within the

              Court’s jurisdiction and which conforms to the pleading requirements of the Federal

              Rules of Civil Procedure; and (b) a renewed motion to proceed in forma pauperis.

              Failure to comply with these requirements may result in a dismissal of the new

              civil action without further notice.

       (6)    The Clerk is directed to terminate all pending motions and close this miscellaneous

              case.

       DONE AND ORDERED at Tampa, Florida on May 28, 2019.




Copies to:
The Honorable Christopher P. Tuite
Counsel of Record




                                                2
